Title: From Alexander Hamilton to Lewis Tousard, 8 January 1800
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            NY. Jany. 8th. 1800
          
          Upon receiving recurrence to your letter of the first of June I find you mention your having ordered thirty five thirty two pounders, and one twenty four remove to be removed to New Port. I understand by from this that passage that these pieces of Artillery are all placed on the different fortifications which defend the harbor of Rhode Island—You will please to inform me whether it is so, and likewise how the in what proportion the pieces are distributed to the different posts
          Major Tousarde—
        